DETAILED ACTION
This communication is responsive to the After Final Amendment filed October 21, 2021.  Claims 16-35 are currently pending.
The rejections of claims 27-32, 34, and 35 set forth in the Office Action dated August 23, 2021 are WITHDRAWN due to Applicant’s persuasive arguments.
Previously withdrawn claims 16-20, 22-26, and 33 are REJOINED.
Previously withdrawn claim 21 is CANCELED.
Claims 16-20 and 22-35 are ALLOWED.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Huebsch on November 3, 2021.
The application has been amended as follows: 
Cancel claim 21.

Allowable Subject Matter
Claims 16-20 and 22-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest prior art reference, Goode et al. (US 2011/0218307).  In its October 21 Remarks, Applicant persuasively argued that Goode does not teach or fairly suggest the claimed polyolefin or method of making that polyolefin, particularly that Goode does not teach or fairly suggest the recited flow index.  For this reason, the present claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763